FILED
                           NOT FOR PUBLICATION
                                                                               JUN 25 2020
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


THOMAS CHARLES HORNE, Attorney                   No. 19-15942
General; KATHLEEN M WINN,
                                                 D.C. No. 3:18-cv-08010-SPL
              Plaintiffs-Appellants,

 v.                                              MEMORANDUM*

SHEILA SULLIVAN POLK, in her
official capacity as the Yavapai County
Attorney,

              Defendant-Appellee.



THOMAS CHARLES HORNE, Attorney                   No. 19-15943
General; KATHLEEN M WINN,
                                                 D.C. No. 3:18-cv-08010-SPL
              Plaintiffs-Appellees,

 v.

SHEILA SULLIVAN POLK, in her
official capacity as the Yavapai County
Attorney,

              Defendant-Appellant.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
                    Appeal from the United States District Court
                             for the District of Arizona
                    Steven Paul Logan, District Judge, Presiding

                              Submitted May 4, 2020**
                                Seattle, Washington

Before: KLEINFELD, W. FLETCHER, and RAWLINSON, Circuit Judges.

      Thomas Horne and Kathleen Winn (“plaintiffs”) sued Sheila Polk under 42

U.S.C. § 1983, alleging that Polk violated their due process rights when, in her role

as Yavapai County Attorney, she served as both advocate and adjudicator in an

Arizona administrative action brought against them. Below, Polk moved to

dismiss, arguing inter alia that she was entitled to judicial immunity and that

plaintiffs’ claim was time-barred. The district court ultimately held that Heck v.

Humphrey, 512 U.S. 477 (1994), did not apply, and therefore accrual of plaintiffs’

cause of action was not tolled pending the Arizona Supreme Court’s decision that

Polk had violated their due process rights. See Horne v. Polk, 394 P.3d 651 (Ariz.

2017). The district court also held that Polk was not entitled to judicial immunity.

      Plaintiffs appealed, and Polk cross-appealed the judicial immunity

determination. We have jurisdiction under 28 U.S.C. § 1291, and we review de




      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
                                          2
novo a district court’s dismissal based on the statute of limitations. Mills v. City of

Covina, 921 F.3d 1161, 1165 (9th Cir. 2019). We affirm.

       The applicable limitations period is two years. See TwoRivers v. Lewis, 174
F.3d 987, 991 (9th Cir. 1999); Ariz. Rev. Stat. § 12-542. “Under federal law, a

claim accrues when the plaintiff knows or has reason to know of the injury which

is the basis of the action.” Klein v. City of Beverly Hills, 865 F.3d 1276, 1278 (9th

Cir. 2017) (internal quotation marks omitted). Plaintiffs knew or had reason to

know of their injury when Polk, who rendered the final decision in their

administrative case, admitted in a brief to the Arizona Court of Appeals that she

was also “involved with the prosecution of the case, by assisting with the

preparation and strategy.” That brief was filed in February 2015. Yet the plaintiffs

did not bring their § 1983 claim until January 2018, after their administrative case

had been resolved upon remand. Their claim was therefore not made within two

years of its accrual.

       Plaintiffs argue that because Heck has been applied in the context of § 1983

claims stemming from prison disciplinary proceedings, which are administrative in

nature, it may therefore be applied to the § 1983 claim stemming from their

administrative case. See Edwards v. Balisok, 520 U.S. 641, 646 (1997) (applying

Heck in a prison disciplinary context); see also Muhammad v. Close, 540 U.S. 749,


                                           3
754 (2004) (characterizing “prison disciplinary proceedings” as “administrative

determinations”). Plaintiffs’ argument is overbroad. Heck applies where there is

an underlying criminal conviction or sentence. Its limited extension involves a

species of administrative decisions that the Supreme Court has acknowledged is

similar to criminal proceedings. See Edwards, 520 U.S. at 647 (analogizing the

prison disciplinary petitioner in question to a criminal defendant). Plaintiffs’

administrative case, on the other hand, involved only a monetary penalty.

      Because we hold that plaintiffs’ § 1983 action is time-barred, we do not

reach the question presented in Polk’s cross-appeal of the district court’s decision

on judicial immunity.



      AFFIRMED.




                                           4